Appeal from an order of the Supreme Court of Ulster County entered in the County Clerk’s Office of Ulster County January 27, 1947, denying plaintiffs-appellants’ motion to set aside a jury verdict in favor of the defendants and for a new trial in a negligence action. The motion was based upon the alleged misconduct of one of the trial jurors as supported by an inquiry conducted by the trial judge of all the trial jurors at the request of all parties. Mo competent evidence of any misconduct was there elicited or was otherwise disclosed. In fact none of the trial jurors gave any evidence of the misconduct charged except the one of them who had dissented from, or had not joined in, the verdict rendered. Such juror’s failure to have joined in the verdict in no way varies the rule that jurors may not impeach their verdict. (People v. Sprague, 217 M. Y. 373; Payne V. Burke, 236 App. Div. 527.) Order affirmed, with $10 costs and disbursements. Heffernan, Brewster, Foster and Russell, JJ., concur; Hill, P. J., concurs on the ground that the authorities seem to prohibit the consideration of evidence given by jurors.